Citation Nr: 9917604	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  93-16 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include hypertension, congestive heart failure, 
left renal artery stenosis and arteriosclerosis including as 
secondary to radiation exposure.

2.  Entitlement to skin disorder including as secondary to 
radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1957 
and from September 1961 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
service connection for residuals of exposure to ionizing 
radiation during service.  

The Board notes that in the October 1992 RO rating action, 
the RO also denied entitlement to service connection for 
sinusitis and for a cervical spine disability.  The veteran's 
Notice of Disagreement did not identify the specific claims 
which he intended to appeal.  In a letter dated in December 
1992, the RO requested that the veteran identify the specific 
determinations with which he disagreed.  At the veteran's 
personal hearing of January 1993, he did not identify either 
sinusitis or a cervical spine condition as disabilities for 
which he sought service connection on appeal.  These two 
disabilities were not addressed by the veteran subsequently.  
Therefore, the Board does not consider these issues to have 
been raised on appeal.

In a rating action dated in January 1999, the RO established 
service connection for lumbar strain syndrome and established 
a 20 percent disability evaluation effective from October 
1990.  

In a decision by the United States Court of Appeals for the 
Federal Circuit, Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), it was held that, for purposes of initiating appellate 
review, a notice of disagreement applies only to the element 
of the claim currently being decided, such as service-
connectedness, and necessarily cannot apply to "the 
logically down-stream element of compensation level" if the 
service connection claim is subsequently granted either by 
the Board or on remand from the Board by the RO.  Formerly, 
under West v. Brown, 7 Vet. App. 329 (1995) (en banc), an 
appeal of a service connection claim included all benefits 
potentially available that stem from the essential elements 
of the claim, to include increased disability ratings.  In a 
nutshell, Grantham overrules West v. Brown.  The level of 
disability rating for lumbar strain syndrome has not been 
appealed, and it thus is not before the Board at this time. 

In September 1996, the veteran sought service connection for 
adenocarcinoma of the prostate, which he claimed was related 
to either his exposure to ionizing radiation or to the 
herbicide Agent Orange during service.  In a rating action 
dated in August 1997, the RO granted service connection for 
adenocarcinoma of the prostate on the basis of his presumed 
exposure to Agent Orange during service, and established a 
100 percent disability evaluation effective from November 
1996.  In a notice dated in January 1999, the RO proposed to 
reduce the initial 100 percent disability rating to a 
10 percent evaluation.  The veteran objected to the decrease 
in a letter dated in April 1999, and requested that the level 
of disability be established at 20 percent.  The RO 
established a 20 percent disability rating for the condition 
in a rating dated in April 1999.  The Board considers this to 
be a satisfactory grant of the veteran's request, and 
therefore finds that no further action is required with 
respect to the rating of the service-connected residuals of 
adenocarcinoma of the prostate.

In January 1999, the RO also established service connection 
for impotency as a secondary result of the veteran's service-
connected adenocarcinoma of the prostate.  The grant of 
service connection is considered a complete grant of the 
benefit sought by the veteran for sexual dysfunction, and the 
Board finds that no further consideration is required as to 
that issue.  See Grantham, 7 Vet. App. 329.  

The veteran's representative voiced disagreement with the 
effective date of service connection and in April 1999, the 
RO denied entitlement to an earlier effective date.  As of 
the date of this decision, the veteran has not submitted a 
Notice of Disagreement as to this issue, and it is therefore 
not before the Board on appeal.

The Board notes that the veteran has referred to birth 
defects in his children which he contends may be the result 
of his exposure to the herbicide Agent Orange during service.  
Pursuant to the Board's August 1995 remand, the RO requested 
clarification from the veteran as to whether he intended to 
seek service connection for any condition on the basis of his 
exposure to the herbicide Agent Orange while in service.  The 
veteran did not respond, and though service connection for 
adenocarcinoma of the prostate was later established on the 
basis of his exposure to Agent Orange during service, it is 
not clear whether the veteran seeks service connection for 
any other condition on that basis.  If the veteran does wish 
to state a specific claim for disability based on his 
exposure to Agent Orange during service, he must do so in a 
separate claim.  However there is no such claim currently 
before the Board on appeal.  

The Board notes that in a statement submitted in September 
1995, the veteran stated a claim of entitlement to service 
connection for a left ankle disability, claimed to be a 
secondary result of his service-connected right ankle 
disability.  This matter has been neither procedurally 
prepared nor certified for appellate review and is referred 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The claim for service connection for cardiovascular 
disease, to include hypertension, congestive heart failure, 
left renal artery stenosis and arteriosclerosis including as 
secondary to radiation exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  The claim for service connection for a skin disorder 
including as secondary to radiation exposure is not supported 
by cognizable evidence showing the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
cardiovascular disease, to include hypertension, congestive 
heart failure, left renal artery stenosis and 
arteriosclerosis including as secondary to radiation exposure 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a skin 
disorder including as secondary to radiation exposure is not 
well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board notes that in January 1991, the RO denied the 
veteran's claim for service connection for residuals of 
exposure to ionizing radiation, including high blood 
pressure.  The denial was based on a lack of evidence showing 
that any of the veteran's complained of conditions were 
radiogenic or associated with exposure to ionizing radiation.  
The veteran did not appeal the RO's decision.

Once a claim for service connection has been denied by a 
decision of an RO or the Board, that determination is final.  
New and material evidence must be presented to reopen the 
case prior to further consideration of the claim.  See 38 
U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 1999);  38 
C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1998).  


The Board notes that the law and regulations pertaining to 
the evaluation of claims for service connection based on 
exposure to ionizing radiation have been revised since the 
RO's January 1991 decision.  The relevant regulations are 
discussed below.  A change in law or regulation can, in some 
instances, constitute new and material evidence to reopen a 
claim.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Spencer v. Brown, 4 Vet. App. 283 (1993) and Jensen 
v. Brown, 19 F.3d 1413 (Fed. Cir.), on remand, 7 Vet. App. 
27, 28 (1994)).  

The Board finds that the changes in the relevant regulations 
warrant consideration as new and material evidence for the 
purposes of reopening the veteran's claim for entitlement to 
service connection for cardiovascular and skin conditions 
pursuant, to 38 U.S.C.A. § 5108.  "New and material 
evidence" is defined as "evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1997).  Cf. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

Criteria

In general, service connection may be established for 
disability resulting from disease or injury suffered in line 
of duty.  Service connection of arteriosclerosis and 
cardiovascular disease will be presumed if such diseases 
manifest themselves to a compensable degree within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303(a), 3.307(a)(3), 3.309(a) (1998).

The threshold question with regard to the veteran's claims 
for service connection is whether the claims are well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  

A well-grounded claim is a plausible claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  If the veteran has not 
presented a well-grounded claim, there is no VA duty to 
assist him in developing the claim, and the claim must be 
denied.  

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  The third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  A chronic disability in 
service can be shown by "either evidence contemporaneous 
with service or the presumption period or evidence that is 
post service or post presumption period."  Id.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997);  Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).  There are certain types of 
cancer that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (1998).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (1998).  
Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994). 

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a "radiation-exposed veteran".  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  Neither hypertension or other cardiovascular 
diseases nor any skin conditions are listed in 38 C.F.R. 
§ 3.309(d)(2).
As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 
3.311(a) essentially states that, in all claims in which it 
is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  Pursuant to 38 C.F.R. § 3.311(b)(5), for the 
purposes of paragraph (b)(1), listed diseases other than bone 
cancer, leukemia and subscapular cataracts must become 
manifest 5 years or more after exposure.  Where a veteran who 
has been exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, 
or the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed, subsequently developed a radiogenic disease and the 
disease became manifest during the specified period provided 
in section 3.311(b)(5), the claim shall be referred to the 
Under Secretary for Benefits for further consideration.  
38 C.F.R. § 3.311(b).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the 
radiogenic diseases found at 38 C.F.R. § 3.311(b)(2) were not 
intended to be an exclusive list of diseases warranting 
service connection.  The Federal Circuit also held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  In 
such cases, a claimant must be given the opportunity to prove 
that exposure to ionizing radiation during service actually 
caused a claimed disability and that service connection is 
therefore warranted under 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.303(d).  
Thereafter, section 3.311 was amended to include subsection 
3.311(b)(4), which reflects the finding in Combee, to provide 
that the claim will still be considered, or developed, 
pursuant to 38 C.F.R. § 3.311 if the appellant cites or 
submits competent scientific or medical evidence that the 
claimed disease is radiogenic.

In Hilkert v. West, the United States Court of Appeals for 
Veterans Claims (Court) clarified that in order to receive 
the assistance provided for in 38 C.F.R. § 3.311, the 
veteran's claim must satisfy certain criteria:  the presence 
of a radiogenic disease must be established; the disease must 
be shown to have been manifest within a certain time period; 
and the claimant must contend that the radiogenic disease was 
the result of exposure to ionizing radiation during service.  
See Hilkert v. West, 12 Vet. App. 145, 148 (1999) (en banc).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The veteran's service medical records are of record.  There 
is no evidence therein of any diagnosis of or treatment for 
hypertension during service.  An enlistment examination 
report from August 1952 shows the veteran's blood pressure 
was measured at 132/78.  On an enlistment examination of June 
1954, it was 136/84.  On examination in May 1957, his blood 
pressure was measured as 140/90.  On examination for 
enlistment in September 1961, it was 140/90.  

During a hospitalization for hemorrhoid surgery in October 
1962, his blood pressure was measured as 130/80, 134/89, 
144/90 and 134/90.  On reenlistment examination in June 1964, 
it was 136/84, and on examination for separation from service 
in July 1970, it was 124/62.  At no point during this period 
did the veteran report a history of high blood pressure, and 
there is no notation diagnosing hypertension or specifically 
discussing elevated blood pressure.

With respect to the veteran's skin complaints, the Board 
notes that his service medical records show that in January 
1955, the veteran had a benign nevus, also referred to as a 
mole, removed from his face.  In November 1961, the veteran 
was treated for contact dermatitis for a rash on his face.  
In November 1963, the veteran had a verruca vulgaris (sessile 
wart) removed from his back.  No chronic skin condition was 
identified on any examination report or report of medical 
history.

Service personnel records were obtained and showed that while 
in service, the veteran was assigned to the Eniwetok command 
from May 1956 to May 1957, and that he worked as a carpenter 
in connection with Operation RED WING in May 1956.  Operation 
RED WING was a test involving the atmospheric detonation of a 
nuclear device during the period of May 5, 1956 to August 6, 
1956.  See 38 C.F.R. § 3.309(d)(3)(ii)(A) (1998).  In October 
1997, the RO received verification from the National 
Personnel Records Center (NPRC) that there were no records on 
file pertaining to the veteran showing exposure to ionizing 
radiation.  The veteran has reported having participated as 
an observer of approximately six nuclear explosion tests 
during the period of Operation RED WING.  He stated that he 
did wear a radiation detection film badge, and that he worked 
with materials which were used in the experimental 
explosions. 

The veteran has stated that medical records dating from the 
period following his discharge from service, including 
records pertaining to the initial treatment of hypertension 
and other cardiovascular conditions are not available.  

The veteran specifically identified treatment records from 
the Hammond Clinic, Starke Memorial, a chiropractor in 
Highland, Indiana, the Applegate Clinic and a Dr. K. to be 
unavailable or destroyed.  In August 1995 the Board remanded 
the veteran's claim for additional development of the 
evidence.  Pursuant to the remand instructions, the RO 
requested authorization from the veteran to obtain treatment 
records pertinent to his claims.  In a letter dated in March 
1997, the veteran informed the RO that the only records to be 
obtained were those pertaining to treatment from Dr. P., and 
chiropractors Dr. D. and Dr. S.  The RO obtained these 
records, which primarily addressed conditions which are not 
now on appeal.  It would appear from the veteran's statements 
that all available medical records relevant to his claims 
have been obtained by the VA.

Medical evidence which has been obtained shows that in 1996, 
the veteran reported an episode of congestive heart failure 
caused by high blood pressure in June or July 1979.  Records 
from that treatment are not available.  In November 1980 the 
veteran was diagnosed with accelerated hypertension, thought 
to be due to renal conditions.  His blood pressure was 
measured at 230/140.  The veteran reported a twenty year 
history of hypertension.  He underwent a left renal artery 
angioplasty, at which time severe left renal stenosis and 
hypertension were identified.  The veteran has reported that 
he underwent a second renal artery angioplasty in 1985, 
however records pertaining to this treatment were not 
available. 

Treatment records from Dr. H., the veteran's treating 
physician dating from January 1987 to September 1996 show 
ongoing treatment with medication for hypertension.  Dr. H. 
diagnosed malignant hypertension, as well as other conditions 
which are not at issue on appeal.  The Board notes that 
during this period, the veteran was diagnosed as having 
rosacea and seborrheic dermatitis on two separate occasions, 
but no chronic skin disorder was identified, and no opinion 
as to the etiology of either condition was stated.  

In September 1996, the veteran was diagnosed with 
adenocarcinoma of the prostate, and he underwent radiation 
treatment for it.  Hypertension and a history of angioplasty 
of the stenotic renal artery in 1980 were noted in the 
veteran's history.  


VA Medical Center (VAMC) records from the VAMC in Dallas, 
Texas dating from August 1993 to March 1997 show treatment 
for follow-up for his prostate cancer treatment.  
Chiropractic records dating from February 1992 to December 
1996 show a history of hypertension and of occasional dry 
skin.  However the veteran did not receive any treatment for 
these from the chiropractor.  As noted, the veteran has 
stated claims for numerous disabilities, and the Board notes 
that medical records which were submitted in connection with 
those claims are not addressed herein where they do no relate 
to the issues now on appeal.

In January 1993 the veteran testified before a hearing 
officer at the RO.  The Board notes that the transcript 
erroneously states that the hearing occurred in January 1992.  
The veteran testified as to his exposure to ionizing 
radiation during nuclear testing in the Pacific during his 
first period of service.  He testified that he believed the 
onset of hypertension and a heart condition in the late 
1970's was due to in-service exposure to radiation.  He 
reported a loss of appetite, shortness of breath and chest 
pain, and was treated for a condition which was not 
immediately identified by physicians.  He reported treatment 
received from two osteopaths, who referred him to a Chicago 
Hospital for evaluation, where changes to the left renal 
artery and hypertension were identified and the condition 
operated on.  He testified that he first noted the onset of 
symptoms in the late 1970's. 

With respect to his claimed skin condition, the veteran 
testified that he had a mole removed from his back during 
service, but that this was not related to the current skin 
abnormalities on his back, which involved fatty-type nodules.  
He testified that he refused to have the nodules biopsied 
because he was afraid that they would be cancerous.  He 
testified that they were not painful, but presented a 
nuisance, and were growing in size.  He testified that he 
believed that the condition was due to his exposure to 
ionizing radiation during service.




In August 1995 the veteran's claims were remanded to the RO 
for additional development, to include the pursuit of 
additional service records pertaining to the veteran, a 
request to the veteran for additional treatment records from 
the period following service, for a cardiovascular 
examination to determine the likely etiology of the veteran's 
cardiovascular condition, and for a VA dermatology 
examination.  The RO requested further information from the 
veteran and ultimately obtained the medical evidence outlined 
above.

In May 1996 the veteran reported that hypertension and 
congestive heart failure seemed to have been caused by 
stenosis of the left renal artery.  He stated that he spoke 
with specialists who felt that 10 to 20 percent of renal 
hypertension was caused by stenosis.  He stated that the 
specialists stated that it was "highly improbable" that 
ionizing radiation could be the main cause, however he felt 
that it could not be ruled-out, as the source or cause of 
renal stenosis was not known.

With respect to the claim that a skin condition was the 
result of exposure to ionizing radiation, the veteran stated 
that because the skin growths (fatty nodules) developed over 
the years following his exposure to ionizing radiation, the 
claim should not be dismissed without the benefit of medical 
evaluation.

In February 1997, the veteran was provided with notice that 
to support his claim for service connection for disabilities 
claimed to be the result of exposure to ionizing radiation, 
he could present scientific or medical evidence showing that 
the condition was radiogenic, and he was informed that the 
list of radiogenic diseases provided in 38 C.F.R. § 3.311(e) 
was no longer an exclusive list of diseases for which service 
connection could be considered.  The RO also provided the 
veteran with a questionnaire relative to his claim for 
service connection based on exposure to radiation.  The 
veteran responded in February 1997, but did not provide any 
additional medical or scientific evidence relative to the 
issues now on appeal.

In March 1997, the veteran underwent a VA examination for 
hypertension.  The examiner reviewed the veteran's records 
and his reported history.  

Following examination, a diagnosis of hypertension secondary 
to left renal artery stenosis, post-operative status 
angioplastic procedure in 1980 and 1985, with a history of 
congestive heart failure without recurrent episodes.  The 
examiner stated stenosis of one or both renal arteries can 
cause hypertension, and that the most frequent cause of renal 
arterial stenosis was "arthrosclerosis".  He stated that it 
would be impossible for him to state the specific etiology of 
the veteran's left renal artery stenosis, given the current 
available information.  However, he stated that there would 
be no relationship of the condition to the only various 
slightly elevated blood pressures that were reported during 
service, especially because the veteran reported no treatment 
for hypertension until 1979, when developed congestive heart 
failure.  He opined that there was no relationship between 
the veteran's exposure to radiation during service and that 
condition.

The veteran also underwent a VA examination of the skin in 
March 1997.  The examiner noted the veteran's reported 
history and examined the veteran finding a coral red papule 
on the left shoulder, a possible early epithelioma and a 
subcutaneous mass on the right shoulder.  A third lesion, a 
nodule which looked like a typical benign cyst was found on 
the upper back.  The veteran also reported desquamation of 
the skin of the palms and dorsum of the hands and feet during 
service, though the examiner noted that this was not 
accompanied by the typical causes and was of obscure 
etiology.  The VA examiner noted small erythematous papular 
lesions on the central facial area, which were thought to be 
either rosacea or early small epitheliomas.  The examiner did 
not provide the requested medical opinion as to the etiology 
of the veteran's skin complaints.

In October 1997 the veteran underwent additional VA 
examinations in order to obtain the opinions requested by the 
Board's August 1995 remand.  The examination of the veteran's 
skin revealed some skin lesions on the forehead over the 
nose, on the veteran's nose and cheeks and on his scalp, 
which the veteran reported had been growing since 1970.  




The examiner diagnosed seborrheic dermatitis.  The examiner 
stated that this was not due to radiation exposure or to any 
other known cause.  The examiner noted the veteran's reported 
history of exposure to ionizing radiation during service, and 
noted that the veteran was not sick following the exposure.  
The lumps on the veteran's back were identified as sebaceous 
cysts and were benign and not related to any radiation 
exposure.

In addition to discussion of the veteran's skin condition, 
the examiner discussed the veteran's hypertension condition 
and stated his opinion that the veteran's essential 
hypertension may be related to the gradual loss of blood 
supply to one kidney and might have been slow in the onset, 
but that it was not due to exposure to ionizing radiation.  
In the opinion of the VA examiner, the episode of congestive 
heart failure was also not the result of exposure to 
radiation.  The left renal artery disease was due to 
atherosclerosis and had good results with angioplasties.

In February 1998 the veteran was again scheduled for a VA 
heart and hypertension examination, the report of which 
included a summary of the veteran's medical records relating 
to the veteran's history of cardiovascular evaluations.  The 
examiner reported the veteran's stated history with the 
summary of pertinent records.  On examination, the veteran's 
blood pressure was measured at 134/94, 138/90 and 136/90.  

The examiner stated a diagnosis of hypertension secondary to 
left renal artery stenosis, status postoperative angioplasty 
in 1980 and 1985.  Blood pressure was noted to be adequately 
controlled with medication.  On the basis of testing 
performed at the time of the examination, the examiner noted 
that high blood cholesterol and triglyceride levels provided 
additional evidence that arteriosclerosis was the cause of 
the veteran's renal artery stenosis.  


The examiner opined that there was no evidence that the 
veteran was diagnosed or treated for hypertension during 
service, and he noted that on separation examination, the 
veteran's blood pressure was 124/62.  He stated that the 
veteran's hypertensive disease was obviously secondary to 
renal artery stenosis, that the exact etiology of the renal 
artery disease was unknown, however he concurred in the 
opinion of the October 1997 VA examiner who stated that left 
renal stenosis was probably the result of arteriosclerosis 
which probably developed over a long period of time.  He 
stated that congenital renal artery stenosis was probably 
ruled out by evidence showing no incurrence of hypertension 
or renal artery stenosis during service.  Finally, the 
examiner stated that though the veteran contended that the 
condition was the result of exposure to radiation during 
service, he found it impossible to attribute the condition to 
any non-specific radiation he might have been exposed to 
during service.

Analysis

Direct service connection

The evidence of record does not show any diagnosis or 
treatment for hypertension or any other cardiovascular 
condition during service.  The Board notes that there is 
evidence of elevated blood pressure readings on several 
occasions during service.  Nevertheless, there was no medical 
diagnosis of hypertension during that period, and medical 
examiners who have reviewed the veteran's service medical 
records in full have not found that the veteran would have 
been considered to have had hypertension during service on 
the basis of those findings.

With respect to the claim that current congestive heart 
failure is related to service, the Board finds that because 
congestive heart failure occurred in approximately 1979, and 
has not reoccurred since, there is no basis on which to 
establish a claim of entitlement to service connection for 
the condition, as the first criteria for a well grounded 
claim is that the disability be a present condition.  

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  Thus, the claim of 
entitlement to service connection for congestive heart 
failure must be denied.

The veteran has contended that he had hypertension during 
service, however the record does not show that the veteran 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert in 
order for such testimony to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis, and therefore that evidence 
does not establish that the claim is plausible.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The evidence of record shows that the first diagnoses of 
hypertension and left renal artery disease were stated in 
approximately 1980.  The veteran reported that he incurred 
congestive heart failure in approximately 1979, though 
medical records dating from that treatment were not 
available.  Not withstanding the absence of contemporaneous 
medical evidence, there is no medical evidence of record 
showing that the veteran's cardiovascular diseases were 
likely incurred during service or manifest to a degree of 
10 percent within one year of discharge from service.  

The evidence of record contains medical opinions stating that 
the veteran's renal artery stenosis probably was the result 
of atherosclerosis or arteriosclerosis, which probably 
developed over a long period of time.  There is, however, no 
evidence showing the manifestation of arteriosclerosis during 
service or to a compensable degree within one year of the 
veteran's discharge.  Therefore the regulations warranting 
presumptive service connection for arteriosclerosis and for 
cardiovascular diseases are not for application in this case.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

There is no competent medical evidence of record showing a 
causal relationship between the veteran's hypertension, 
arteriosclerosis, renal artery stenosis or other 
cardiovascular disease and service.  

The veteran's reported history of the incurrence of 
hypertension during service is not supported by the medical 
evidence of record, and his own lay opinion attributing the 
later onset of cardiovascular disease to service is not 
supported by the medical evidence of record.  Again, the 
Board notes that the veteran has not been shown to be a 
competent source of medical opinion evidence for the purpose 
of well-grounding his claim for service connection.  See 
Espiritu, 2 Vet. App. 492; Grottveit, 5 Vet. App. at 93.

The Board notes that in certain cases, an absence of medical 
evidence demonstrating a causal nexus between an in-service 
condition and a current disability may be remedied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Here, there is no 
evidence of record showing continuity of symptomatology.  In 
essence, the veteran has not produced any evidence whatsoever 
to show that he did indeed have any cardiovascular disease 
following his period of service.  The veteran is not 
competent to assess symptoms related to his cardiovascular 
condition or to state a diagnosis relative to the elevated 
blood pressure levels noted during service.  He has not met 
the threshold for application of Savage.  The Board finds 
that the veteran has not indicated that any such records are 
available which would demonstrate such a disability occurred 
during service.

With respect to the veteran's claim of entitlement to service 
connection for a skin disorder, the Board finds that there is 
no evidence of record showing the incurrence of a chronic 
skin disorder during service.  Though records show that a 
wart and a mole were removed from his body during service, 
there is no evidence to support his claim that either of 
these conditions were related to any chronic skin disorder.  
The current medical evidence shows diagnoses of rosacea, 
seborrheic dermatitis and subcutaneous sebaceous cysts.  None 
of these conditions were documented in service.  

Despite the veteran's claim that his current skin disorder 
developed during service and has continued since that time, 
there is no evidence supporting this contention, and 
examination records dating from his discharge from service 
show that the veteran's skin was normal.  The veteran has not 
been shown competent to provide medical evidence linking any 
skin complaints following service to the currently diagnosed 
skin conditions, and therefore his testimony that these are 
related to service is not sufficient to state a well-grounded 
claim for service connection.  Caluza, 7 Vet. App. 498;  
Savage, 10 Vet. App. at 495.

Exposure to Ionizing Radiation

The veteran has contended that his cardiovascular 
disabilities are the result of his exposure to ionizing 
radiation during service.  The evidence of record confirms 
that the veteran was present for atmospheric nuclear testing 
during the operational period of Operation RED WING from May 
1956 to August 1956.  Despite the absence of any evidence 
showing the nature of the veteran's participation or the 
degree, if any, of his exposure to ionizing radiation, the 
Board will presume that the veteran was indeed exposed to 
ionizing radiation for the purposes of evaluating his claim 
on that basis.  

Arteriosclerosis, renal artery stenosis, hypertension, 
seborrheic dermatitis, rosacea and subcutaneous sebaceous 
cysts are not among the listed diseases for which a 
presumption has been established for establishing the 
incurrence of disease as a result of exposure to ionizing 
radiation.  38 C.F.R. § 3.309(d)(2).

As discussed above, where a veteran has been exposed to 
ionizing radiation during service, and he or she claims that 
a radiogenic disease which first became manifest after 
service (one not covered by a presumption specified in 
38 C.F.R. § 3.307 and 3.309), is the result of that exposure 
to ionizing radiation, additional procedural considerations 
are in order.  See 38 C.F.R. § 3.311.  The matter of direct 
service connection has been discussed above.  

The veteran may show entitlement to service connection by 
submitting evidence that the disease is one of the types of 
cancer that are presumptively service connected due to 
radiation exposure in accordance with 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d)(2);  second, he may do so by 
submitting evidence that the disease is one of the radiogenic 
diseases listed in 38 C.F.R. § 3.311(b) that are service 
connected if sufficient radiation exposure is shown; and 
third, he may do so by invoking the law and regulations 
pertaining to direct service connection.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 
1997).  Hypertension, renal artery stenosis, 
arteriosclerosis, seborrheic dermatitis, rosacea and 
subcutaneous sebaceous cysts, conditions which the veteran 
claims are due to radiation exposure, are not among the 15 
types of cancer that are presumptively service connected, nor 
are they radiogenic diseases as shown in 38 C.F.R. 
§ 3.311(b).  

The provisions of 38 C.F.R. § 3.311(b)(4) provide that the 
special considerations and procedures of § 3.311 are in order 
where the condition claimed by the veteran is not listed 
among those identified as radiogenic in § 3.311(b)(2) or 
(b)(3), and a veteran presents "competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease."  See also Rucker, 10 Vet. App. 67;  Hardin v. 
West, 11 Vet. App. 74 (1998);  Combee, 34 F.3d 1039.

The Board has carefully reviewed the contentions of the 
veteran and the evidence of record with respect to his claims 
for service connection in light of the provisions of 
38 C.F.R. § 3.311(b)(4).  In support of his claims for 
service connection for hypertension, renal artery stenosis, 
seborrheic dermatitis, rosacea, subcutaneous sebaceous cysts 
and for arteriosclerosis, which the Board also considers 
here, the veteran has provided no evidence other than his own 
contentions that the conditions are radiogenic diseases, or 
the result of exposure to ionizing radiation.  As discussed 
above, the veteran's own testimony with respect to a medical 
determination as to etiology is not adequate to establish the 
existence of a causal relationship between his current 
conditions and ionizing radiation.  See Espiritu, 2 Vet. 
App. 492;  Grottveit, 5 Vet. App. at 93.  

Rather, the uncontroverted medical evidence shows that the 
veteran's cardiovascular and skin conditions are not due to 
his exposure to radiation during service.  Even the veteran's 
statement of May 1996 indicated that unnamed "specialists" 
have informed the veteran that it is "highly improbable" 
that ionizing radiation could be the main cause of the 
veteran's cardiovascular disease.  The veteran has not 
presented any medical evidence showing that his current 
conditions are the result of exposure to ionizing radiation, 
pursuant to Combee.

In evaluating the veteran's current claims, the RO did not 
request verification of the levels of exposure to ionizing 
radiation incurred by the veteran in connection with his 
alleged participation in the atmospheric testing in light of 
the current regulations.  Nevertheless, the Board finds that 
the question of whether the veteran is considered to be a 
"radiation exposed veteran" is not dispositive at this 
juncture, as he has not presented evidence of the incurrence 
of a radiogenic disease necessary to warrant consideration 
for service connection on the basis of exposure to ionizing 
radiation pursuant to 38 C.F.R. § 3.311(a).  Thus, the VA is 
not required to pursue development of the question of the 
veteran's exposure, and if verified, the level of exposure.

In summary, the veteran has not presented sufficient evidence 
of any existing radiogenic disease for the purposes of 
evaluating those claims pursuant to 38 C.F.R. § 3.311, and 
has not presented evidence of the necessary elements for 
well-grounded claims for direct service connection pursuant 
to Caluza.  The veteran's claims of service connection for 
hypertension, for renal artery stenosis, for 
arteriosclerosis, for congestive heart failure and for a skin 
disorder, all claimed as secondary to exposure to ionizing 
radiation during service, are therefore denied.

Although the Board considered and deneid the appellant's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
cardiovascular disease and a skin disorder including as 
secondary to radiation exposure.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
or obtained that would well ground his claims.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the appellant's claims of entitlement to service 
connection for cardiovascular disease and a skin disorder 
including as secondary to radiation exposure are not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.


Additional Matter

The Board acknowledges the veteran's representative's 
arguments as presented in the May 1999 Informal Hearing 
Presentation with respect to the VA's obligation to assist 
the veteran in the development of his claims.  However, the 
Board does not find these contentions to warrant further 
development or assistance in the veteran's case.  Because the 
veteran's claims for service connection are not well-
grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a);  38 C.F.R. § 3.159(a);  Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990);  see also Grottveit v. Brown, 5 Vet. App. 91, 93.  
VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  

The Court has recently held that the obligation exists only 
in the limited circumstances where the appellant has 
referenced other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  The VA is not on notice of any 
other known and existing evidence which would make the 
adjudicated service connection claim plausible.  The RO 
informed the veteran of the type of evidence necessary to 
state a well-grounded claim in its statement of the case of 
January 1999 and the letter of February 1997.  Furthermore, 
the Board effectively notified the veteran of the 
requirements of a well-grounded claim in the Remand of August 
1995.  The Board's decision also serves to inform the veteran 
of the kind of evidence which would be necessary to make his 
claim well-grounded.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for cardiovascular disease, 
to include hypertension, congestive heart failure, left renal 
artery stenosis, and arteriosclerosis including as secondary 
to radiation exposure, the appeal is denied.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a skin disorder 
including as secondary to radiation exposure, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

